Title: The Manner of Drawing a Public Lottery, 22 December 1747
From: Franklin, Benjamin
To: 


This explanation is an integral part of the proposals for a lottery (see above, p. 220). Franklin very likely composed it, though there is no proof that he did.
 
An Account of the Manner of Drawinga Publick Lottery.
Suppose a Lottery to consist of Ten Thousand Tickets; as the present Philadelphia Lottery does. Before the Tickets are sold, they are numbered from 1 to 10,000, each Ticket having its Number. These Tickets remain in the Hands of the Purchasers, and ’tis by them a Claim is made to the Prizes that shall happen to come up in the Drawing against their respective Numbers.
To prevent any Fraud in altering of Numbers, the Tickets are indented, and other Measures taken.
For the Drawing, two round Boxes, or hollow Wheels, are prepar’d, being about three Foot Diameter, and 6 or 8 Inches deep, each having a little Door near one Side. These Wheels are put on Axeltrees, and hung in the Manner of a Grindstone, so as to be easily turn’d round by a Handle. In one of them are put 10,000 little pieces of Paper, all of a Size, number’d from 1 to 10000, as the sold Tickets were, each Piece having its Number; these are closely roll’d up and ty’d with Thread, each by itself, so that by turning the Wheel many Times round, they may be all mix’d together, and it becomes impossible to know where among them any particular Number lies. In the other Wheel are likewise put 10,000 little Pieces of Paper of equal Size, roll’d up and ty’d in the same Manner each by itself: These are not number’d; but in Two of them (in the Philadelphia Lottery) will be wrote Five Hundred Pounds; in Three of them will be wrote Three Hundred Pounds; in Five of them will be wrote Two Hundred Pounds; in Ten of them will be wrote One Hundred Pounds; in Twenty of them will be wrote Fifty Pounds; in Forty of them, Twenty Five Pounds; in Eighty of them, Fifteen Pounds; in One Hundred of them, Ten Pounds; in Five Hundred and two of them, Five Pounds; and in Two Thousand and Eighty of them, Three Pounds; the rest have nothing wrote in them, but are called the Blanks.
The Cutting, Rolling up, and putting in the Papers into the Boxes or Wheels, is to be done in Publick; Notice being beforehand given of the Day, that any concern’d may be present, and be satisfied that all the Numbers are put into one Wheel, and all the Prizes with the Blanks into the other, as they ought to be. The Managers besides have taken an Oath for the faithful Performance of their Trust, and a Committee of the Corporation are to inspect the Whole. Then the Wheels are shut and seal’d, and lock’d in a strong Chest, having several different Locks, the Keys of which to be kept by different Managers ’till the Day of Drawing.
On that Day the Chest is opened, and the Wheels taken out in publick View, and the Seals taken off. Then the Wheels being whirl’d round, ’till the Company is satisfy’d that the Papers in both Wheels are sufficiently mix’d, a little Boy standing high by the Wheel in View of all, puts his Hand into that Wheel that contains the 10,000 numbered Papers, takes out one of them, and gives it to a Manager, or one of the Corporation Inspectors, who cuts the Thread, opens it, and reads the Number aloud, and hands it to the others, that they may see it has been rightly read. Then another little Boy, standing by the Wheel containing the Blanks and Prizes, puts his Hand into that, and takes out one of the Pieces of Paper, gives it to a Manager, or inspector, who opens it, &c. If it proves a Prize, whatever Prize it is, it belongs to the Number just before drawn; and whoever has the Ticket with that Number, claims the said Prize; if it is a Blank, the Ticket of that Number claims nothing. Sworn Clerks are present, who enter down the Lot of every Number before another is drawn, and the Numbers, with their Lots, are filed together, to prevent any Mistakes, or to rectify such if they should happen to be made. After Drawing a few Tickets, the Wheels are turned again, to keep the Papers continually mixing. And thus the Numbers being in one Wheel, the Lots in the other, all mixed; as ’tis impossible to know what Number one Boy will lay his Hand on and take out of the one, or what Lot the other will take out of the other Wheel, so ’tis impossible to know, ’till drawn, what Fortune any Ticket will have; and in this consists the Fairness of the Lottery.
The first drawn Number claims Fifty Pounds, and the last drawn Number One Hundred Pounds, besides the Prize that may happen to be drawn against them.
As the Drawing cannot be finished in one Day, but will require several; every Evening the Wheels are to be secur’d in the Chest, as aforementioned.
